Citation Nr: 9905252	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of receiving VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955, and from February 1, 1991 to May 1, 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1992 RO decision that denied service connection for 
residuals of dental trauma for the purpose of receiving VA 
outpatient dental treatment.  In a June 1995 decision, the 
Board granted service connection for residuals of dental 
trauma to tooth number 24, and denied service connection for 
residuals of dental trauma to any additional teeth.  The 
veteran then appealed to the United States Court of Veterans 
Appeals (Court).  In a January 1998 decision, the Court 
vacated the portion of the June 1995 Board decision which 
denied service connection for teeth other than tooth number 
24, and remanded the case for further action.  The veteran 
then appealed the case to the United States Court of Appeals 
for the Federal Circuit; that appeal was dismissed by the 
Federal Circuit in September 1998 for lack of jurisdiction.  
The case was subsequently returned to the Board for 
compliance with the January 1998 Court decision.  In January 
1999, the veteran's representative submitted additional 
written argument to the Board.

REMAND

A copy of the January 1998 Court decision has been placed in 
the veteran's claims folder.  In essence, the Court indicated 
that a determination should be made as to whether secondary 
service connection (38 C.F.R. § 3.310) was warranted for 
other teeth as being the result of service-connected trauma 
tooth number 24 (which has been extracted).  The Board finds 
that, prior to such a determination, there should be further 
development of the evidence.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA dental treatment 
since service.  The RO should then 
attempt to obtain copies of such records 
that are not already associated with the 
claims folder, following the procedures 
of 38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA dental examination to 
determine all current dental conditions 
and their etiology.  The claims folder 
must be provided to and reviewed by the 
examiner.  All missing and diseased teeth 
and other dental conditions should be 
identified.  Based on examination 
findings and historical records, the 
examiner should give a medical opinion, 
with full rationale, as to which dental 
conditions, if any, (besides service-
connected tooth number 24) were caused by 
trauma in service or were secondarily 
caused by the now-extracted service-
connected tooth number 24.

3.  Thereafter, the RO should review the 
claim for service connection for 
residuals of dental trauma for dental 
conditions besides tooth number 24, and 
this should include adjudication of 
secondary service connection (38 C.F.R. 
§ 3.310) as discussed in the January 1998 
Court decision.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned 
to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


